NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/EP2016/062078 filed on 05/27/2016 which has a foreign application to UK 1509264.6 filed on 05/29/2015. 

Withdrawal of Rejections
The response and amendments filed on 05/23/2022 are acknowledged and are considered sufficient to overcome the previous claims rejection under §102(a)(1) as being anticipated by Kuo and under §103 as being obvious over Kuo in view of Keller and Luyten as indicated in the office action mailed on 01/21/2022. Therefore, the previous claim rejections have been withdrawn necessitated by Applicant’s amendment because, in particular, “the disclosure of Kuo begins with committed chondrocytes and results in the production of cartilage from said chondrocytes” (see Applicant’s remark filed on 05/23/2022 on page 9, middle ¶). Therefore, Kuo fails to teach or disclose culturing periosteum derived mesenchymal stem cells as seen in the amended limitations.

Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the independent claim’s limitation of a step of “culturing periosteum derived mesenchymal stem cells in a serum-free medium, the serum-free medium being without a BMP (Bone Morphogenetic Protein) in that the serum-free medium does not contain an exogenous added BMP”.
	Secondary considerations of non-obviousness: the claimed invention provides unexpected results and superior results of the elevated response profile to the BMP stimulation due to sequential use of a serum free medium without BMP and a serum free medium with BMP (see, in particular, Applicant’s page 10 of the remarks filed on 12/07/2021). The instant specification discloses the “two-step differentiation protocol was developed where cells were preconditioned in said serum free medium prior to BMP stimulation such as with addition of exogenous BMP-2 to said medium. The pre-culture affects the cellular phenotype which leads to an elevated response to BMP-stimulation, resulting in enhanced cartilage and bone formation in vivo. Subsequently a biomimicking system was developed were BMP (such as BMP-2) stimulated cellular aggregates formed a tissue intermediate which upon in vivo implantation forms cartilage after one week in vivo” (see specification at ¶ [0032]-[0038]). 
	Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653